Dove, J. The Memorial District Hospital of Mattoon, Illinois, claimant, presented its statement to the Department of Public Aid for hospitalization services rendered one Bessie B. Sampson for the period from June 23, 1965 to June 30, 1965. The Department of Public Aid for Moultrie County had determined that the recipient was eligible to receive aid under its program to the Medically Indigent Aged, but the Department denied the claim on the basis that the funds appropriated for such payments have lapsed. On March 25, 1966, a complaint in this matter was filed in the Court of Claims requesting payment of the sum of $489.75. A Departmental Report was filed in the matter, which stated “The Department further admits that $489.75 is a valid and just amount due claimant.” Subsequently a written stipulation was entered into between claimant and respondent, which found that claimant had furnished services to the said Bessie B. Sampson; that said charges were reasonable and equitable; and, that claimant was entitled to be reimbursed in the amount of $489.75. It appears that all qualifications for an award have been met in the instant case. (Memorial Hospital of DuPage County, A Corporation vs. State of Illinois, No. 5196, opinion filed January 29, 1965.) Claimant is hereby awarded the sum of $489.75.